DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's arguments and amendments filed on 2/3/2022 have been acknowledged and entered.
Claims 1-9 to be renumbered as 1-3 and 10-15 are pending.  
Claims 4-9 were previously canceled in the claims dated 8/2/2021.
New claims mis numbered as 4-9 have been added and will be renumbered as claims 10-15 as indicated below.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 4-9 were previously canceled and remain canceled.  They may not be reinstated as the same claims.  It is considered that added claims 4-9 are (New) claims and should have been designated as such. Since the claims are now new claims they are mis numbered and the mis numbered claims 4-9 have been renumbered as claims 10-15 by the examiner in accordance with 37 CFR 1.126.

Election/Restrictions
Newly submitted renumbered claims 10-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because even though the inventions in the claims require the technical feature of a solder preform for diffusion soldering,
 comprising a sandwich structure having a multiplicity of first layers and a multiplicity of
 second layers alternating with one another in the sandwich structure; wherein the first
layers each comprise a metal foil; and the second layers each comprise metal particles and a binder forming a paste, wherein the metal particles of the second layers are configured to diffuse into the metal foil of the first layers during soldering, providing a predetermined shrinkage of the second layers after soldering is completed it is not a special technical feature because these limitations are known in the art as set forth below.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, renumbered claims 10-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03 and will be referenced as such throughout the remainder of the Office Action.  The summary page reflects Applicant’s initial numbering. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1) in view of Daoud et al “Preform-based diffusion soldering for use under conventional soldering process parameters” further in view of Rittner et al (US 2011/0304985 A 1).
Regarding claim 1, the limitation in the preamble of “for diffusion soldering” is considered intended use and is not afforded patentable weight. Kalich teaches a layered assembly composite structure of at least one sinterable layer (first layer) that may contain silver [0012] and a solder layer (second layer) that may contain a solder paste [0013] (binder forming paste) with an alloy (metal) solder powder (particles) applied to the sinterable layer for joining electronic parts (abstract), [0017] and [0018].
Kalich does not explicitly teach a multiplicity of first and second layers alternating in a sandwich structure or teach the sinterable layer (first layer) comprises a metal foil.
However Kalich clearly envisions multiple layers in that there is at least one layer of each in the alternating structure and Daoud teaches a preform-based diffusion soldering using multiple alternating layers of different materials promotes formation of intermetallic phases that improve reliability and strength of the solder joints (p1 and p2). Additionally, Rittner teaches a silver sintered compact foil providing continuous open porosity that may be used as a joining material [0007] that provides the ability to aerate and deaerated the joining points which is good for large surfaces [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the sintered foil compact as the silver sinterable layer of Kalich to provide the layered assembly of Kalich and with multiple alternating layers as taught by Daoud of solder paste with particles of Kalich and foil as taught by Rittner to provide good formation of intermetallic phases for good reliability and joint strength and continuous open porosity or the for the aeration and deaeration of the joining points for large surfaces.  The solder being a diffusion solder and comprising second layer metal particles and paste as claimed are considered to be configured to function as claimed as being able to diffuse into the metal foil of the first layers during soldering, providing a predetermined shrinkage of the second layers after soldering is completed absent any convincing evidence to the contrary. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1), in view of Daoud et al “Preform-based diffusion soldering for use under conventional soldering process parameters”  further in view of Rittner et al (US 2011 /0304985 A 1) as evidenced by Kester “Solder Alloys” and Lenntech “Chemical Properties of Silver- Health effects of silver-Environmental effects of silver” and “Chemical Properties of Copper- Health effects of copper-Environmental effects of copper”.
Regarding claim 3, Kalich in view of Daoud and Rittner teaches all of the limitations of claim 1 as set forth above.
Although Kalich in view of Daoud and Rittner does not expressly teach the metal foil as having a higher melting point that the melting point of the paste, Kalich [0012] teaches the first layer (foil) as formed from powdered silver with a melting point of 962˚C or copper  with a melting point of 1083˚C (as evidenced by Lenntech) and teaches the second layer as a solder such as SnAg among a group of possible solders with a melting point of 216-245 ˚C with particles of alloy such as SnCu which has a melting point of about 227 – 300 ˚C,  (as evidenced by Kester).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a metal foil of silver or copper and a solder of SnAg with particles of SnCu as taught by Kalich resulting in a metal foil having a higher melting point that the melting point of the paste.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1), in view of Daoud et al “Preform-based diffusion soldering for use under conventional soldering process parameters” further in view of Makita et al (US 2009/0286093 A 1) as evidenced by Kester “Solder Alloys” and American Elements “Copper Silver Alloy”.
Regarding claim 1, the limitation in the preamble of “for diffusion soldering” is considered intended use and is not afforded patentable weight. Kalich teaches a layered assembly composite structure of at least one sinterable layer (first layer) that may contain silver [0012] and a solder layer (second layer) that may contain a solder paste [0013] (binder forming paste) with an alloy (metal) solder powder (particles) applied to the sinterable layer for joining electronic parts (abstract), [0017] and [0018].
Kalich doesn't explicitly teach a multiplicity of first and second layers alternating in a sandwich structure or teach the sinterable layer (first layer) comprises a metal foil. 
However Kalich clearly envisions multiple layers in that there is at least one layer of each in the alternating structure and Daoud teaches a preform-based diffusion soldering using multiple alternating layers of different materials promotes formation of intermetallic phases that improve reliability and strength of the solder joints (p1 and p2). Additionally, Makita teaches fine powders of Sn, Ag and Cu forming a lead-free sintered foil used for joining electronic parts. Makita teaches that since it is easy to form the foil and it does not include a flux such as pine, it is possible to avoid deterioration of solderability due to carbonization at high temperature. In addition, Makita teaches this material, provides heat resistance and joint strength equal to or higher than those of conventional solder materials (p5 of 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a solder structure with multiple alternating layers as taught by Daoud and a sintered foil of tin, silver and copper as taught by Makita as the sintered powder layer of Kalich in order to promote formation of intermetallic phases that improve reliability, heat resistance and strength of the solder joints for the layered assembly which avoids deterioration of solderability due to carbonization at high temperature.  The solder being a diffusion solder and comprising second layer metal particles and paste as claimed are considered to be configured to function as claimed as being able to diffuse into the metal foil of the first layers during soldering, providing a predetermined shrinkage of the second layers after soldering is completed absent any convincing evidence to the contrary.
Regarding claim 2, Kalich in view of Daoud and Makita teaches all of the limitations of claim 1 as set forth above. 
Although Kalich in view of Makita does not expressly teach the paste has a higher melting point than the melting point of the solder material of the metal foil.  The solder powder foil of Makita has a melting point of 220-234 ˚C, (as evidenced by Kester).  Additionally, Kalich teaches the paste may comprise SnAg among a group of possible solders with a melting point of 216-245 ˚C (as evidenced by Kester) with alloy particles of material such as AgCu which has a melting point of 779-900 ˚C, (as evidenced by American Elements p 2 of 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a solder of SnAg with particles of AgCu as taught by Kalich resulting in a paste having a higher melting point that the melting point of the solder foil.

Response to Arguments
Applicant’s arguments, filed 2/3/2022, with respect to the rejections of claims 1-3 have been fully considered and are not persuasive. 
Applicant argues that the current rejections of claim 1 do not address the requirements related to diffusion of the metal particles into the metal foil during soldering, much less the predetermined shrinkage of the second layers as a result and further argues that Kalich and Rittner do not teach multiple alternating layers.
In response to Applicant’s argument, as indicated above, the limitation is considered a functional limitation.  It is the Office’s position that the solder being a diffusion solder and comprising second layer metal particles and paste as claimed are considered to be configured to function as claimed as being able to diffuse into the metal foil of the first layers during soldering, providing a predetermined shrinkage of the second layers after soldering is completed. With regard to the multiple alternating layers, Daoud is relied upon to teach multiple alternating layers as set forth above which Applicant does not address.  Therefore Applicant’s argument of teaching away is not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784